FULL TEXT
PER CURIAM:
These cases will be considered together.
It seems that Stanley Reczka was arrested on the charge of unlawfully having in his possesion intoxicating liquor. The record discloses that officers entered the premises occupied by Stanley Reczka and his wife; that they entered their grocery store and then went into the basement where they found intoxicating liquor. The husband was upstairs in the grocery store while the wife was down below. The officer testified that the wife attempted to dump liquid which proved to be intoxicating liquor. On a hearing of this case the wife of Stanley Reczka became prominent in connection with the possession of the intoxicating liquor, and she was therefore ordered arrested by the court.
As against objection, she was ordered to testify'as a witness both in her own case and the case against her husband. It is' unnecessary to go further. A husband or wife cannot be compelled to testify against each other in a criminal proceeding. It is equally well settled that the defendant cannot be compelled to testify against himself or herself. Without passing upon the guilt or innocence of the parties, on a perusal of the record, we are led to the conclusion that the ends of justice would be best served by a reversal of these cases and remanding them to the Municipal Court for a new trial according to legal procedure. It is so ordered.
(Sullivan, PJ., Vickery and Levine, JJ., concur.)